Cased 200rv0844770Ec Dosume|ahts Fitpd P6E4690 Pagel phte

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Georgia [¥]

 

HILL & MAC GUNWORKS, LLC

Plaintiff(s)
Vv.

: Civil Action No. —1:20-cv-2447-CC
TRUE POSITION, INC.

Defendant(s)

SUMMONS IN A CIVIL ACTION

TRUE POSITION, INC.

Christopher Woods, Registered Agent
1010 W. Kershaw

Ogden, Utah 84401

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Steven D. Henry, Est.

Fox Rothschild LLP
999 Peachtree Street, Suite 1500.
Atlanta, Georgia 30309

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

s/J. Acker
Signature of Clerk or Deputy Clerk

Date: 6/11/2020

 

 

 
CEASA: PER EODPAACEC DEnonend 5 Fife OO4/AQ0 Page Bick 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

 

 

Civil Action No, 1-20-cv-2447-CC
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l)
TRUE POSITION, INC.

This summons for (name of individual and title, ifany) Christopher Woods, Registered Agent
was received by me on (date) 06/08/2020

C1 I personally served the summons on the individual at (place)

on (date) ; or

CI [left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address, or

XI I served the summons on (name of individual) Shaily Woods (Title Not Provided) _ , who is
designated by law to accept service of process on behalf of (name of organization) True Position, Inc.

at 1010 W. Kershaw Street, Ogden, UT 84401 on (date) 06/11/2020 ; OF

C1 I returned the summons unexecuted because ; or

1 Other (specify):

My fees are $ for travel and$ 725.00 for services, for a total of $225.00 KRHK

I declare under penalty of perjury that this information is true.

Date: 06/12/2020, Aa HA.

Server's signature

Alan Marsden, Private Process Server
Printed name and title

6189 W. Butterfield Park Way, Herriman, UT 84096
Server's address
Additional information regarding attempted service, etc:

I served the Summons & Complaint with Exhibits on 6/11/2020 at 3:51 PM.

Description of Service: I walked into True Position Company, Shaily approached me and asked if she can help
me. I responded that I’m looking for Christopher Woods. She replied to me that he left for the day and she told
me that she is his daughter and is in charge of the office at this time. She stated she was authorized to accept
service of legal documents so I served her the papers.

Physical Description of Person Served: White Female, Est. Age: 30, Blonde Hair, 5'3" to 5'6" tall, 100 to 120lbs.

 
